DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prime mover gearbox and the pump oil reservoir must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-12, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0178235 A1 (Coskrey et al.).
As concerns claim 1, Coskrey et al. discloses a pumping system comprising: a drive assembly (figure 3); and a pump assembly operatively coupled to the drive assembly, wherein the pump assembly comprises: a pump 304 configured to pressurize a fluid, and a multispeed gearbox 306 attached to the pump and configured to transfer rotational energy from the drive assembly to the pump.
	As concerns claim 2, Coskrey et al. discloses the pumping system of claim 1, wherein the pump is a positive displacement pump (0027).
	As concerns claim 3, Coskrey et al. discloses the pumping system of claim 2, wherein the positive displacement pump is a piston reciprocating pump or a plunger reciprocating pump (Id.).
	As concerns claim 6, Coskrey et al. discloses the pumping system of claim 1, wherein the drive assembly comprises a prime mover 302 operatively coupled to the multispeed gearbox (identified as “first mover” in the form of a diesel engine, see 0027).
	As concerns claim 10, Coskrey et al. discloses a system for pumping fluid into a wellbore, the system comprising: a wellhead (wellbore 150, see figure 1); and a pumping system fluidly coupled to the 0011), wherein the pumping system comprises: a drive assembly (figure 3), and a pump assembly 300 operatively coupled to the drive assembly, the pump assembly comprising: a pump 304 configured to pressurize the fluid, and a multispeed gearbox 306 attached to the pump and configured to transfer rotational energy from the drive assembly to the pump.
	As concerns claim 11, Coskrey et al. discloses the system of claim 10, wherein the pump is a positive displacement pump (0027).
	As concerns claim 12, Coskrey et al. discloses the system of claim 11, wherein the positive displacement pump is a piston reciprocating pump or a plunger reciprocating pump (Id.).
	As concerns claim 16, Coskrey et al. discloses the system of claim 10, wherein the drive assembly comprises a prime mover 302 coupled to the multispeed gearbox (identified as “first mover” in the form of a diesel engine, see 0027).
	As concerns claim 19, Coskrey et al. discloses the system of claim 10, wherein the pump assembly is operatively coupled to the drive assembly using a driveshaft (not illustrated, but disclosed, see 0012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 1315, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskrey et al. in view of US 2019/0154020 A1 (Glass).
see figure 9, prime mover is shown at 902, the gearbox is shown at 904); and wherein the prime mover gearbox is operatively coupled to the multispeed gearbox (the gearbox is operatively coupled to the pumping system of figures 11A and 11B, the assembly has a gearbox at 1116). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the prime mover gearbox into the assembly to obtain the predictable result of adjusting the output of the prime mover to a desired input for the pumping assembly.
As concerns claim 7, the combination discloses the pumping system of claim 4, but lacks to explicitly disclose wherein the drive assembly further comprises a drive assembly oil reservoir that supplies lubricating oil to the prime mover and the prime mover gearbox; nevertheless this would be readily ascertainably from the disclosure of Glass, considering that the pumping assembly skid includes a lubrication system (shown in figure 11A, piping is at 1108, see 0167-0169). Thus it would have been considered obvious to one of ordinary skill in the art prior to the effective to incorporate the lubrication into the assembly to obtain the predictable result of distributing lubricant to the various components of the assembly.
As concerns claim 8, Glass discloses the pumping system of claim 1, wherein the drive assembly produces power within a range of 1,000 to 20,000 horsepower (the disclosed horsepower is within the stated range, see 0022-0023).
shown in figure 11A, piping is at 1108, see 0167-0169).
As concerns claim 13, Glass discloses the system of claim 10, wherein the drive assembly comprises a prime mover 902 coupled to a prime mover gearbox 904.
As concerns claim 15, the combination discloses the system of claim 13, but lacks to explicitly disclose wherein the drive assembly further comprises a drive assembly oil reservoir that supplies lubricating oil to the prime mover and the prime mover gearbox; nevertheless this would be readily ascertainably from the disclosure of Glass, considering that the pumping assembly skid includes a lubrication system (shown in figure 11A, piping is at 1108, see 0167-0169). Thus it would have been considered obvious to one of ordinary skill in the art prior to the effective to incorporate the lubrication into the assembly to obtain the predictable result of distributing lubricant to the various components of the assembly.
As concerns claim 17, Glass discloses the system of claim 10, wherein the drive assembly produces power within a range of 1,000 to 20,000 horsepower (the disclosed horsepower is within the stated range, see 0022-0023).
As concerns claim 18, the features are merely an obvious variation of the disclosure of Glass, considering that the pumping assembly skid includes a lubrication system (shown in figure 11A, piping is at 1108, see 0167-0169).
As concerns claim 20, Coskrey et al. discloses a method of fracturing a formation, the method comprising: operating a drive assembly 302 to produce rotational energy; transferring the rotational energy produced by the drive assembly to a multispeed gearbox 306 attached to the pump; pressurizing a fracturing fluid using the pump 304; and injecting the pressurized fluid into the formation through a wellhead 150 to fracture the formation (0011). Coskrey et al. lacks to explicitly disclose transferring the .
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskrey et al. and Glass, and further in view of International Publication Number WO 2015/007501 A1 (Smith et al.).
As concerns claims 5 and 14, the combination discloses the system of claims 4 and 13, but lacks to expressly disclose wherein the prime mover is a twin shaft turbine engine (Glass discloses a twin-engine dual fuel (gas or diesel) turbine); nevertheless such types of turbines are known, as Smith et al. discloses a power generation system having a prime mover that is a twin shaft turbine engine (see at least figure 1, engine 10 has a turbine system 18 and a twin-shaft arrangement 22, 24). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select from a known type of turbine engine to provide power for the fracturing system as a matter of obvious design choice or to suit a particular application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
International Publication Number WO 2020/131085 A1 (Adams et al.) discloses a wellsite pumping system with a motor, transmission, pump and control system.
US 2020/0040878 A1 (Morris) discloses fracturing trailer with a prime mover (110) having a motor shaft (118) and being operable to transmit drive to the motor shaft. A first pump (120a) is arranged adjacent the prime mover. A first gear box connected to the first pump. A first gear shaft is arranged on the first gear box. A first coupling is arranged between the transmitted drive of the motor shaft and the gear shaft and being selectively coupleable between a coupled condition and an uncoupled condition. The first coupling in the coupled condition transfers the transmitted drive to the first gear box, and that in the uncoupled condition isolates the transmitted drive from the first gear box. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679